Case 1:18-cv-03127-WJM-GPG Document 1 Filed 12/05/18 USDC Colorado Page 1 of 30




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No.

  MARTY STOUFFER and
  MARTY STOUFFER PRODUCTIONS, LTD;

         Plaintiffs,

  v.

  NATIONAL GEOGRAPHIC PARTNERS, LLC;
  NGSP, INC.;
  NGHT, LLC, d/b/a NATIONAL GEOGRAPHIC DIGITAL MEDIA;
  NGHT DIGITAL, LLC;
  NGC NETWORK US, LLC; and
  NGC NETWORK INTERNATIONAL, LLC

         Defendants.


                       COMPLAINT AND DEMAND FOR JURY TRIAL


         COMES NOW Plaintiffs Marty Stouffer Productions, Ltd. and Marty Stouffer

  (collectively, “MSP”), by and through undersigned counsel, and for their Complaint

  against Defendants National Geographic Partners, LLC, NGSP, Inc., NGHT, LLC d/b/a

  National Geographic Digital Media, NGHT Digital, LLC, NGC Network US, LLC, and

  NGC Network International, LLC, hereby state and allege as follows:

                                              PARTIES

         1.      Plaintiff Marty Stouffer Productions, Ltd. (“MS Productions”) is a private limited

  company organized and existing under the laws of the State of Colorado with a principal place of

  business in the State of Colorado.

         2.      Plaintiff Marty Stouffer (“Stouffer”) is a resident of the State of Colorado.
Case 1:18-cv-03127-WJM-GPG Document 1 Filed 12/05/18 USDC Colorado Page 2 of 30




         3.      Defendant National Geographic Partners, LLC (“NGP”) is a limited liability

  company organized and existing under the laws of the State of Delaware with a principal place of

  business at 1145 17th Street, NW, Washington, DC 20036.

         4.      Defendant NGSP, Inc. (“NGSP”) is a corporation organized and existing under

  the laws of the State of Delaware with a principal place of business at 1145 17th Street, NW,

  Washington, DC 20036.

         5.      Defendant NGHT, LLC d/b/a National Geographic Digital Media (“NGHT”) is a

  limited liability company organized and existing under the laws of the State of Delaware with a

  principal place of business at 1145 17th Street, NW, Washington, DC 20036.

         6.      Defendant NGHT Digital, LLC (“NGHT Digital”) is a limited liability company

  organized and existing under the laws of the State of Delaware. Upon information and belief,

  NGHT Digital has a principal place of business at 1145 17th Street, NW, Washington, DC 20036.

         7.      Defendant NGC Network US, LLC (“NGC Network US”) is a limited liability

  company organized and existing under the laws of the State of Delaware with a principal place of

  business at 1145 17th Street, NW, Washington, DC 20036.

         8.      Defendant NGC Network International, LLC (“NGC International”) is a limited

  liability company organized and existing under the laws of the State of Delaware with a principal

  place of business at 1145 17th Street, NW, Washington, DC 20036.

         9.      Defendants NGP, NGSP, NGHT, NGHT Digital, NGC Network US, and NGC

  International collectively create, manage, distribute, license, and offer for sale content, products,

  and goods under the National Geographic brand, including the infringing content and works

  complained of herein. Defendants are collectively referred to as the National Geographic

  Defendants.



                                                   2
Case 1:18-cv-03127-WJM-GPG Document 1 Filed 12/05/18 USDC Colorado Page 3 of 30




                                  JURISDICTION AND VENUE

         10.     This is an action for trademark infringement, trademark dilution, unfair

  competition, and copyright infringement in violation of the Lanham Act, 15 U.S.C. § 1051 et

  seq., the Copyright Act of 1976, 17 U.S.C. § 101 et seq., and the common law of the State of

  Colorado. This Court has original subject matter jurisdiction over Federal Lanham Act Claims

  and Federal Copyright Act Claims pursuant to 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331, 1332,

  and 1338; and supplemental jurisdiction over MSP’s state law claims pursuant to 28 U.S.C. §§

  1338 and 1367.

         11.     This Court has personal jurisdiction over the National Geographic Defendants

  because this action stems from the National Geographic Defendants’ business activities within

  the State of Colorado and tortious acts causing injury within the State of Colorado.

         12.     Venue properly lies in this judicial district pursuant to 28 U.S.C. § 1391 because a

  substantial part of the events giving rise to the claims occurred within the State of Colorado.

                                    FACTUAL BACKGROUND

         13.     MS Productions is the creator of Wild America, the most broadcast TV show in

  Public Broadcasting Service (“PBS”) history and one of the most successful nature and wildlife

  documentary television series ever produced.

         14.     MS Productions has produced award-winning wildlife and nature documentary

  television programming since 1974, when it was incorporated. Prior to 1974, its principal, Marty

  Stouffer, produced wildlife and nature documentary television programming and films

  individually since 1964.

         15.     MSP has a federal trademark registration (U.S. Reg. No. 2,194,557) for WILD

  AMERICA, in standard character form, for entertainment services in the nature of a continuing



                                                   3
Case 1:18-cv-03127-WJM-GPG Document 1 Filed 12/05/18 USDC Colorado Page 4 of 30




  television series depicting animals and their habitat in International Class 41 (hereinafter, the

  “Wild America Mark”).

            16.   On or about October 6, 2004, MSP filed a Combined Declaration of Use and

  Incontestability Under Section 8 & 15 which was accepted and acknowledged by the USPTO on

  or about January 18, 2005.

                    History of Marty and Mark Stouffer and Creation of MSP

            17.   Brothers Mark Stouffer and Marty Stouffer (the “Stouffer Brothers”) grew up in

  Fort Smith, Arkansas, where they discovered a love for both filmmaking and wildlife at a young

  age. As teenagers, the Stouffer Brothers recorded their first wildlife films on their family’s 8mm

  motion picture camera, travelling as far away as Alaska to record footage.

            18.   In 1970, the Stouffer Brothers left Fort Smith, Arkansas with the goal of

  travelling around the United States to record every animal on the U.S. Department of Interior’s

  Endangered Species list. As they begin building this film library, the Stouffer Brothers began to

  achieve some fame, attracting the attention of viewers and even celebrities such as Robert

  Redford.

            19.   In 1974, the Stouffer Brothers founded MS Productions to produce nature and

  wildlife documentaries.

            20.   By 1980, MS Productions had produced numerous nature documentaries for

  primetime network television and for educational distribution to schools and libraries including

  the 1972 documentary “Bighorn!”, the 1974 documentary “At the Crossroads,” and the 1977

  NBC Prime Time network special “The Predators” which was narrated by Robert Redford.

            21.   “The Predators” had a primetime viewing audience of 26 million viewers at its

  airing.



                                                  4
Case 1:18-cv-03127-WJM-GPG Document 1 Filed 12/05/18 USDC Colorado Page 5 of 30




         22.     MS Productions also produced the 1978 ABC Prime Time documentary entitled

  “The Man Who Loved Bears” which was narrated by Will Geer and Henry Fonda.

         23.     MS Productions also co-produced several ABC specials from 1975-1983

  involving John Denver entitled “John Denver’s Rocky Mountain Christmas,” “John Denver’s

  Rocky Mountain Reunion,” “John Denver: Music and the Mountains,” and “John Denver: The

  Higher We Fly.”

         24.     Through the production of such documentaries, the Stouffer Brothers began

  developing their unique style of filmmaking which utilized specialized and proprietary film

  equipment and techniques including time lapse and extreme slow motion.

                               Creation and Success of Wild America

         25.     In 1980, Stouffer developed an idea for a half-hour documentary television series

  called “Wild America.” Wild America would be devoted exclusively to exploring the nature and

  wildlife of North America.

         26.     Each episode of Wild America was created and produced by the Stouffer

  Brothers, and is hosted by Stouffer.

         27.     In 1981, MSP entered into a broadcasting agreement with the Public Broadcasting

  Service (“PBS”) to air Wild America across the entire PBS System of 265 channels.

         28.     Wild America debuted on PBS in 1982, becoming an immediate success.

         29.     In 1982, MSP registered the Wild America Mark with the U.S. Patent and

  Trademark Office, and has been the exclusive owner of the Wild America Mark ever since.

         30.     During its fourteen years on PBS, Wild America never fell out of the top ten most

  viewed television shows on PBS.




                                                 5
Case 1:18-cv-03127-WJM-GPG Document 1 Filed 12/05/18 USDC Colorado Page 6 of 30




         31.     In many years, Wild America was PBS’s most watched show; at times being

  viewed by more than 450 million viewers in a single week.

         32.     To date, Wild America is the most broadcast series to ever air on PBS, with

  billions of viewers having watched episodes of Wild America.

         33.     Even after the Wild America series ended, MSP continued to produce another ten

  (10) half-hour episodes and to produce and distribute twelve (12) one-hour Wild America

  Specials which were successfully advertised, marketed, and sold as VHS and DVD Home

  Videos in the 1990s and 2000s.

         34.     In total, MSP produced over 120 half-hour episodes and 12 one-hour Specials

  under the Wild America Mark.

         35.     Each episode and each Special of Wild America was individually copyrighted by

  MSP in a timely manner, immediately upon their completion.

         36.     The footage produced by MSP for the production of Wild America remains the

  single largest collection of North American nature and wildlife film in the world.

         37.     Throughout Wild America’s fourteen year run, the Stouffer Brothers developed a

  unique filming style for the show, which utilized slow motion, close-ups, and time lapses to give

  viewers a more immersive experience than other nature and wildlife documentary programming.

   The Wild America Mark is a Famous Mark that is Recognized by its Many Loyal Viewers

         38.     The Wild America Mark is unquestionably a famous mark, as the series has been

  viewed billions of times and has made a lasting impression on the cultural consciousness.

         39.     The Wild America series has aired continually on television in the United States

  for an unprecedented thirty-eight (38) years and was recently licensed for an additional five (5)

  years in syndication.



                                                  6
Case 1:18-cv-03127-WJM-GPG Document 1 Filed 12/05/18 USDC Colorado Page 7 of 30




         40.     MSP has sold over $60 million worth of VHS and DVD copies of Wild America.

         41.     Even today, Wild America is still in syndication on over 140 major network

  channels across the United States and its outlying territories.

         42.     The Wild America brand has grown beyond just the documentary series and

  includes a feature film, videos, books and other affiliated products.

         43.     Wild America has come to occupy a place of fame in contemporary culture,

  having been featured in commercials for products such as Pepsi Co.’s Mountain Dew and even

  being the topic of a major motion picture.

         44.     In 1997, Mark and Marty Stouffer succeeded in producing a $20 million, major

  motion picture entitled Wild America (“the Wild America movie”) in conjunction with Morgan

  Creek Productions, which was distributed by Warner Bros. Entertainment, Inc.

         45.     The Wild America movie chronicled the childhood of Mark and Marty Stouffer,

  along with their younger brother, Marshall Stouffer, and the origins of their passion for nature

  and filmmaking.

         46.     Currently, in addition to being available for purchase on DVD, episodes of the

  Wild America documentary television series and the Wild America Specials are available to

  stream or purchase on various online platforms, including Amazon Video Direct, Google Play,

  and Apple iTunes.

         National Geographic Defendants and MSP Have a Longstanding Relationship

         47.     Due to MSP’s success in the documentary filmmaking field, Mark Stouffer,

  Marty Stouffer, and the Wild America television series were well known by many executives

  and employees that worked for the National Geographic Defendants.




                                                    7
Case 1:18-cv-03127-WJM-GPG Document 1 Filed 12/05/18 USDC Colorado Page 8 of 30




         48.     The Stouffer Brothers produced highly-rated and critically praised documentaries

  for the National Geographic Defendants, including at least one film which won an Emmy.

         49.     Aware of the success of the Wild America series, the National Geographic

  Defendants hired Mark Stouffer in 1995 to produce a half-dozen of their network specials. He

  worked for the National Geographic Defendants until 2002.

         50.     In advertising documentary films made by the Stouffer Brothers, the National

  Geographic Defendants would reference their famous work on the Wild America series.

         51.     Upon information and belief, the National Geographic Defendants encouraged

  their documentary filmmakers to mimic the film style developed by MSP.

         52.     The National Geographic Defendants launched the National Geographic Channel

  (“Nat Geo TV”) in the United States in 2001.

         53.     Nat Geo TV primarily features nonfiction programming that typically involves

  nature, science, culture and history.

         54.     In 2010, the National Geographic Defendants launched Nat Geo WILD, a sister

  channel to Nat Geo TV.

         55.     Nat Geo WILD features primarily wildlife and natural history programming.

         56.     Upon information and belief, the National Geographic Defendants struggled upon

  the launch of Nat Geo TV and Nat Geo WILD to make both channels profitable.

         57.     In 2015, under a reorganization of Defendant NGP, 21st Century Fox Inc. became

  the majority shareholder of NGP with an acquisition of 73% of the substantial media assets of

  NGP.




                                                 8
Case 1:18-cv-03127-WJM-GPG Document 1 Filed 12/05/18 USDC Colorado Page 9 of 30




               The National Geographic Defendants Begin Their Infringing Activities

         58.      Upon information and belief, the National Geographic Defendants saw a template

  for commercial success in Wild America and the work of MSP.

         59.      Throughout 2010 and 2011, MSP and the National Geographic Defendants

  engaged in numerous discussions regarding the National Geographic Defendants potentially

  licensing or purchasing the Wild America Film Library from MSP.

         60.      At various times in 2010 and 2011, the National Geographic Defendants declined

  to purchase the Wild America Film Library, but asked MSP to keep the National Geographic

  Defendants apprised of any updates regarding the sale of the film library.

         61.      On or around November 1, 2010, National Geographic Channel Executive Vice

  President Steve Burns emailed MSP, explaining that Nat Geo TV was planning to release a

  natural history miniseries in 2012.

         62.      Steve Burns sought permission to title the miniseries “Wild Americas,” or in the

  alternative “Wildest Americas.”

         63.      On or around November 1, 2010, MSP explained in an email to Steve Burns that

  Wild America was trademarked and that both of titles proposed for the National Geographic

  Defendants’ series would be too close to the Wild America Mark for approval by MSP.

         64.      In seeking permission to use a variation of the Wild America Mark, the National

  Geographic Defendants indicated an awareness of the Wild America brand and trademark.

         65.      Upon information and belief, the National Geographic Defendants aired the

  documentary series in 2012 under the title “Untamed Americas” within the United States.

         66.      The Untamed Americas documentary series is currently marketed and sold

  outside of the United States under the title “Wild America.”



                                                  9
Case 1:18-cv-03127-WJM-GPG Document 1 Filed 12/05/18 USDC Colorado Page 10 of 30




         67.    The “Untamed Americas (Wild America)” series is available for purchase on

   DVD and Blu-Ray. As demonstrated below, the packaging for the series is nearly

   indistinguishable from MSP’s Wild America:




                                                10
Case 1:18-cv-03127-WJM-GPG Document 1 Filed 12/05/18 USDC Colorado Page 11 of 30




           68.    The 2012 Untamed Americas (Wild America) series can be purchased under the

   title Wild America and shipped into the United States.

           69.    Unaware that the National Geographic Defendants were improperly using the

   Wild America Mark in conjunction with the Untamed America miniseries, MSP continued to

   negotiate and discuss licensing or selling the Wild America film library to the National

   Geographic Defendants.

           70.    As part of those 2012 discussions, the National Geographic Defendants and MSP

   discussed using Wild America footage to create content for a new, then-unnamed Nat Geo TV

   series starring television personality Casey Anderson.

           71.    Throughout the 2012 discussions, no arrangement was reached for the National

   Geographic Defendants to purchase or license the Wild America Mark.

           72.    In 2013, the National Geographic Defendants released the new television series

   under the title “America the Wild.”

           73.    America the Wild bears a striking resemblance to Wild America, replicating the

   most minute details of Wild America in its production.

           74.    In addition to the name America the Wild being virtually indistinguishable from

   the name Wild America, each episode of America the Wild closely tracks the subject matter and

   wildlife species of specific episodes of Wild America.

           75.    By way of example, in several episodes of Wild America, host Marty Stouffer, on

   the left in the images below, interacts with a grizzly bear he raised from a cub, while in several

   episodes of America the Wild, host Casey Anderson, on the right in the images below, does the

   same:




                                                  11
Case 1:18-cv-03127-WJM-GPG Document 1 Filed 12/05/18 USDC Colorado Page 12 of 30




          76.    In addition to a virtually identical title, the National Geographic Defendants

   market and offer for sale America the Wild using a similar mark and style for DVD packaging:




          77.    The similarities between Wild America and America the Wild include storylines,

   visual appearances, and filming styles, as the following examples illustrate. Images from Wild

   America are on the left and images from America the Wild are on the right:




                                                 12
Case 1:18-cv-03127-WJM-GPG Document 1 Filed 12/05/18 USDC Colorado Page 13 of 30




   Fig. 1 – Marty Stouffer, on the left, interacts with a ram, while Casey Anderson, on the right, headbutts a stuffed
   ram, evoking the imagery from Wild America’s introductory scene, in which two rams butt heads dramatically.




   Fig. 2 – Marty Stouffer, on the left, films footage for an episode of Wild America, while Casey Anderson, on the
   right, poses for a photo shoot during an episode of America the Wild.




   Fig. 3 – Marty Stouffer, on the left, interacts with a grizzly bear, while Casey Anderson, on the right, does the same.

            78.      The similarities between America the Wild and Wild America are wide-ranging,

   including an uncanny similarity between each show’s host.




                                                             13
Case 1:18-cv-03127-WJM-GPG Document 1 Filed 12/05/18 USDC Colorado Page 14 of 30




          79.     America the Wild stars Casey Anderson, a Nat Geo TV personality whose

   appearance and persona closely resemble the distinctive look and style of Marty Stouffer. In the

   following example, Marty Stouffer is on the left and Casey Anderson is on the right:




          80.     Additionally, the National Geographic Defendants specifically copy many iconic

   images from Wild America, including, among others, the image of two big horn sheep head-

   butting one another.

          81.     The National Geographic Defendants copied the structure of Wild America in

   many of its Untamed Americas and America the Wild episodes, specifically by introducing an

   animal, following said animal, recording footage of the animal in conflict, and providing

   information about the animal.

          82.     The National Geographic Defendants have appropriated elements of copyrighted

   Wild America episodes, including, but not limited to, animal point of view camera shots, slow-

   motion action shots, anthropomorphized story-telling and presentation; transition scenes between

   segments; and close-up shots of animals in their native habitats.




                                                   14
Case 1:18-cv-03127-WJM-GPG Document 1 Filed 12/05/18 USDC Colorado Page 15 of 30




          83.     By improperly copying Wild America down to its most fundamental elements and

   infringing the Wild America Mark, America the Wild was a success for the National Geographic

   Defendants built upon the goodwill of the Wild America Mark and brand.

          84.     Upon information and belief, based on the success of America the Wild, the

   National Geographic Defendants re-released previously aired nature and wildlife documentary

   programming starring Casey Anderson under the new America the Wild brand.

          85.     In 2014, the National Geographic Defendants released another documentary

   movie series titled “Surviving Wild America.”

          86.     Surviving Wild America featured two Australian hosts exploring the Okefenokee

   Swamp, located in the Southeastern region of the United States.

          87.     Upon information and belief, the National Geographic Defendants launched a

   new documentary series titled “America’s Wild Frontier” on or about March 2, 2018 which is

   still premiering new episodes 1.

          88.     Together, “Untamed Americas (Wild America),” “America the Wild,” “Surviving

   Wild America,” and “America’s Wild Frontier” (collectively “the Infringing Series”), brought,

   and continue to bring, success to the National Geographic Defendants by building on the

   goodwill and brand recognition of MSP’s Wild America.

          89.     The National Geographic Defendants directly benefitted from the more than $24.5

   million dollars spent by MSP to advertise, promote and market the Wild America Mark, brand

   and home video releases.




   1
    “America’s Wild Frontier” was launched by the National Geographic Defendants following
   notice to Defendants of this dispute by MSP over concerns related to the Wild America Mark.

                                                   15
Case 1:18-cv-03127-WJM-GPG Document 1 Filed 12/05/18 USDC Colorado Page 16 of 30




           90.     The National Geographic Defendants have built the Infringing Series into a larger

   brand, at the expense of the goodwill built up by MSP through the many years of producing and

   releasing film and video products, and other elements, under the Wild America Mark.

           91.     Upon information and belief, the National Geographic Defendants have licensed

   the Infringing Series to third parties.

           92.     Prior to the release of America the Wild, the National Geographic Defendants

   licensed the America the Wild brand to Relentless Software and SkyBox Labs to develop

   videogame software to be used on Microsoft Corp.’s Xbox 360 video game console.

           93.     The software, released as “Kinect Nat Geo TV” was published by Microsoft Corp.

           94.     Kinect Nat Geo TV lets players interact with episodes of America the Wild

   through various motion-sensor controlled mini-games.

           95.     Upon information and belief, the National Geographic Defendants have made the

   Infringing Series available to purchase or to stream through various third-parties, including on

   Amazon Video Direct, Google Play and Apple’s iTunes as well as on websites controlled by the

   National Geographic Defendants.

           96.     The National Geographic Defendants have distributed, and made available to

   purchase or to stream, the Infringing Series both within the United States and internationally.

           97.     Upon information and belief, the National Geographic Defendants have realized

   profits within the United States from the infringing content distributed internationally by causing

   those profits to flow back to the National Geographic Defendants.

           98.     Notwithstanding the National Geographic Defendants’ actual and constructive

   notice of MSP’s Wild America Mark, the National Geographic Defendants have infringed and

   continue to infringe the protected mark in connection with the Infringing Series.



                                                   16
Case 1:18-cv-03127-WJM-GPG Document 1 Filed 12/05/18 USDC Colorado Page 17 of 30




           99.     The National Geographic Defendants’ use of a mark that is so similar to MSP’s

   Wild America Mark creates significant confusion among consumers. The National Geographic

   Defendants’ use of the words Wild America in the titles of the Infringing Series creates

   significant confusion among consumers.

           100.    The National Geographic Defendants’ infringement of the Wild America Mark in

   connection with the syndication, broadcasting, sale, and distribution of the Infringing Series will

   continue to cause confusion, including by misleading consumers to believe that the Infringing

   Series produced by the National Geographic Defendants are approved, provided, endorsed,

   affiliated with, and/or sponsored by MSP.

           101.    Upon information and belief, the National Geographic Defendants have

   knowingly infringed the Wild America Mark to market the Infringing Series to attract

   consumers, knowing that consumers will wrongly believe that such use is approved, sponsored,

   associated, or affiliated with MSP.

                                    FIRST CAUSE OF ACTION
                                  Federal Trademark Infringement
                                         (15 U.S.C. § 1114)

           102.    MSP hereby realleges and reincorporates the entirety of the preceding paragraphs

   as if fully restated herein.

           103.    MSP owns the exclusive rights to use the Wild America Mark. The use of the

   Wild America Mark indicates that MSP is the source of Wild America content.

           104.    Defendants are directly infringing MSP’s Wild America Mark.

           105.    MSP has never consented to the National Geographic Defendants’ use of the Wild

   America Mark or of any confusingly similar trademarks to the Wild America Mark.




                                                   17
Case 1:18-cv-03127-WJM-GPG Document 1 Filed 12/05/18 USDC Colorado Page 18 of 30




           106.    MSP’s Wild America Mark is very strong and is associated by consumers in the

   United States and abroad with MSP’s unique nature and wildlife documentary programming.

           107.    The National Geographic Defendants use MSP’s Wild America Mark to market,

   sell, distribute, advertise, and title its Infringing Series.

           108.    Both the National Geographic Defendants and MSP advertise, market, produce,

   and distribute nature and wildlife documentary programming.

           109.    The National Geographic Defendants’ infringement of MSP’s Wild America

   Mark is intended to and is likely to create consumer confusion about the source of their

   programming and to trade upon MSP’s established reputation and goodwill with consumers, in

   violation of 15 U.S.C. § 1114.

           110.    Consumers interested in viewing high-quality nature and wildlife documentary

   programming rely heavily on trademarks and branding to guide their consuming decisions and

   often do not otherwise regularly investigate the source and origin of the programming in which

   they are interested.

           111.    As a proximate result of the unfair advantage accruing to the National Geographic

   Defendants from using a confusingly similar trademark and deceptively trading on MSP’s

   goodwill, the National Geographic Defendants have made substantial sales and profits in

   amounts to be established at trial.

           112.    The National Geographic Defendants have distributed, and made available to

   purchase or to stream, the Infringing Series both within the United States and internationally.

           113.    Upon information and belief, the National Geographic Defendants have realized

   profits within the United States from the infringing content distributed internationally by causing

   those profits to flow back to the National Geographic Defendants.



                                                       18
Case 1:18-cv-03127-WJM-GPG Document 1 Filed 12/05/18 USDC Colorado Page 19 of 30




          114.    By reason of the National Geographic Defendants’ acts as alleged above, MSP

   has suffered and will continue to suffer damage and injury to its business, reputation, and

   goodwill.

          115.    MSP has been deprived of substantial sales and profits and the value of its

   trademark as a commercial asset, in amounts to be established at trial.

          116.     Defendant’s actions were committed with actual notice of MSP’s exclusive rights

   and constitute knowing, deliberate, and willful infringement of MSP’s Wild America Mark.

   Thus, this is an exceptional case under 15 U.S.C. § 1117.

          117.    Pursuant to 15 U.S.C. § 1117, MSP is entitled to recover compensatory damages

   not to exceed three times its actual damages and the National Geographic Defendants’ profits, to

   be established at trial, and reasonable attorney’s fees and costs.

          118.    As a result of the National Geographic Defendants’ conduct, the National

   Geographic Defendants have caused and, unless restrained and enjoined by this Court under 15

   U.S.C. § 1116, will continue to cause irreparable harm, damage, and injury to MSP.

          119.    MSP has no adequate remedy at law to prevent the continued infringement of its

   Wild America Mark.

                                    SECOND CAUSE OF ACTION
                                     Federal Trademark Dilution
                                        (15 U.S.C. § 1125(c))

          120.    MSP hereby realleges and reincorporates the entirety of the proceeding

   paragraphs as if fully restated herein.

          121.    MSP’s Wild America Mark has been in use and registered since 1982.

          122.    MSP’s Wild America has been sold across the country and abroad, reaching sales

   in excess of $60 million.



                                                    19
Case 1:18-cv-03127-WJM-GPG Document 1 Filed 12/05/18 USDC Colorado Page 20 of 30




             123.   The Wild America series has been viewed by more than billions of consumers

   over the course of its initial broadcast and in subsequent syndication.

             124.   Wild America has been a success in large part due to MSP’s advertising of the

   Wild America series and the Wild America Mark. MSP has spent more than $24.5 million

   advertising Wild America for over thirty years throughout the United States and abroad.

             125.   The Wild America Mark is famous within the meaning of 15 U.S.C. § 1125(c).

             126.   The National Geographic Defendants began infringing the Wild America Mark

   after the Wild America Mark became distinctive and famous.

             127.   The similarity between the Wild America Mark and the Infringing Series gives

   rise to an association between MSP’s Wild America and the National Geographic Defendants’

   Infringing Series. This similarity has resulted in likely confusion, and in fact has resulted in

   actual confusion, among consumers as to the source, sponsorship, or affiliation of the Infringing

   Series.

             128.   The association created by the National Geographic Defendant’s infringement of

   the Wild America Mark has and likely will continue to injure MSP’s business reputation and

   dilute the value of the Wild America Mark. The continuing infringement of the Wild America

   Mark by the National Geographic Defendants will further adversely affect and deprive MSP of

   the distinctiveness of the Wild America Mark and is likely to tarnish MSP’s Wild America Mark

   by undermining the goodwill associated with the Wild America Mark.

             129.   The National Geographic Defendants have distributed, and made available to

   purchase or to stream, the Infringing Series both within the United States and internationally.




                                                   20
Case 1:18-cv-03127-WJM-GPG Document 1 Filed 12/05/18 USDC Colorado Page 21 of 30




           130.    Upon information and belief, the National Geographic Defendants have realized

   profits within the United States from the infringing content distributed internationally by causing

   those profits to flow back to the National Geographic Defendants.

           131.    The National Geographic Defendants’ acts pleaded herein violate 15 U.S.C. §

   1125(c) and are willful and intentional acts conducted by the National Geographic Defendants

   with full knowledge of the fame of MSP’s Wild America Mark and of MSP’s rights in the Wild

   America Mark.

           132.    Pursuant to 15 U.S.C. § 1117, MSP is entitled to recover compensatory damages

   not to exceed three times its actual damages and the National Geographic Defendants’ profits, to

   be established at trial, and reasonable attorney’s fees and costs.

           133.    As a result of the National Geographic Defendants’ conduct, the National

   Geographic Defendants have caused and, unless restrained and enjoined by this Court under 15

   U.S.C. § 1116, will continue to cause irreparable harm, damage, and injury to MSP.

           134.    MSP has no adequate remedy at law to prevent the continued dilution of its Wild

   America Mark.

                                     THIRD CAUSE OF ACTION
                                      Federal Unfair Competition
                                         (15 U.S.C. § 1125(a))

           135.    MSP hereby realleges and reincorporates the entirety of the preceding paragraphs

   as if fully restated herein.

           136.    MSP’s Wild America Mark has been used since 1982 to designate the Wild

   America documentary series as originating from MSP. MSP has, at all times, been the source of

   Wild America documentary programming.




                                                    21
Case 1:18-cv-03127-WJM-GPG Document 1 Filed 12/05/18 USDC Colorado Page 22 of 30




          137.    Some of Wild America’s most iconic imagery and branding, including but not

   limited to, the image of two big-horn rams butting head and host Marty Stouffer’s on-screen

   persona constitute protectable trade dress which has developed an acquired distinctiveness or

   secondary meaning.

          138.    Likewise, the Wild America Mark has acquired a secondary meaning and/or

   acquired distinctiveness as being associated with content created by MSP.

          139.    The National Geographic Defendants’ Infringing Series have misappropriated

   MSP’s protectable trade dress both in the packaging of the Infringing Series for sale and

   distribution and in the overall atmosphere of its programming.

          140.    The National Geographic Defendants’ Infringing Series have infringed the Wild

   America Mark by misleading consumers into believing the Infringing Series originates from, or

   is sponsored or approved by MSP.

          141.    The National Geographic Defendants’ conduct as alleged herein is likely to cause,

   and in fact has actually caused, confusion, mistake, or deception, as to origin, affiliation,

   sponsorship, or approval of the Infringing Series.

          142.    The National Geographic Defendants’ conduct constitutes a willful and knowing

   attempt to profit on the goodwill which MSP has developed in its Wild America Mark, and

   constitutes unfair competition in violation of Section 43(a) of the Lanham Act, 15 U.S.C. §

   1125(a).

          143.    As a result of the National Geographic Defendants’ conduct, MSP has suffered

   irreparable harm, including to its goodwill and reputation. MSP will continue to be harmed and

   consumers will continue to suffer confusion as to the origin, affiliation, sponsorship, or approval




                                                   22
Case 1:18-cv-03127-WJM-GPG Document 1 Filed 12/05/18 USDC Colorado Page 23 of 30




   of the Infringing Series, unless the National Geographic Defendants are enjoined from

   continuing such conduct.

           144.    The National Geographic Defendants have distributed, and made available to

   purchase or to stream, the Infringing Series both within the United States and internationally.

           145.    Upon information and belief, the National Geographic Defendants have realized

   profits within the United States from the infringing content distributed internationally by causing

   those profits to flow back to the National Geographic Defendants.

           146.    Pursuant to 15 U.S.C. § 1117, MSP is entitled to recover compensatory damages

   not to exceed three times its actual damages and the National Geographic Defendants’ profits, to

   be established at trial, and reasonable attorney’s fees and costs.

           147.    As a result of the National Geographic Defendants’ conduct, the National

   Geographic Defendants have caused and, unless restrained and enjoined by this Court under 15

   U.S.C. § 1116, will continue to cause irreparable harm, damage, and injury to MSP.

           148.    MSP has no adequate remedy at law to prevent the continued dilution of its Wild

   America Mark.

                                  FOURTH CAUSE OF ACTION
                          Unfair Competition under Colorado Common Law

           149.    MSP hereby realleges and reincorporates the entirety of the preceding paragraphs

   as if fully restated herein.

           150.    The National Geographic Defendant’s infringement of the Wild America Mark

   constitutes misappropriation of valuable property rights of MSP and trades on the goodwill

   symbolized by the Wild America Mark, and is thereby likely to confuse and deceive members of

   the consuming public as to the source of MSP’s Wild America programming as a result of the




                                                    23
Case 1:18-cv-03127-WJM-GPG Document 1 Filed 12/05/18 USDC Colorado Page 24 of 30




   National Geographic Defendants’ infringement of the Wild America Mark in conjunction with

   its Infringing Series.

           151.    By virtue of the National Geographic Defendants’ conduct, the National

   Geographic Defendants have engaged in unfair competition in violation of the state laws of the

   State of Colorado.

           152.    The National Geographic Defendants’ conduct in disregarding MSP’s rights and

   in attempting to trade on the goodwill which MSP has developed, all to the damage of MSP

   constitutes willful and wanton behavior.

           153.    The National Geographic Defendants have distributed, and made available to

   purchase or to stream, the Infringing Series both within the United States and internationally.

           154.    Upon information and belief, the National Geographic Defendants have realized

   profits within the United States from the infringing content distributed internationally by causing

   those profits to flow back to the National Geographic Defendants.

           155.    MSP is entitled to compensatory damages as a result of the National Geographic

   Defendants’ conduct, in an amount to be established at trial.

           156.    As a result of the National Geographic Defendant’s willful and wanton conduct,

   MSP is entitled to exemplary damages pursuant to Colo. Rev. Statute § 13-21-102.

           157.    As a result of the National Geographic Defendants’ conduct, the National

   Geographic Defendants have caused and, unless restrained and enjoined by this Court, will

   continue to cause irreparable harm, damage, and injury to MSP.




                                                   24
Case 1:18-cv-03127-WJM-GPG Document 1 Filed 12/05/18 USDC Colorado Page 25 of 30




                                    FIFTH CAUSE OF ACTION
                                     Deceptive Trade Practices
                                  (Colo. Rev. Stat. § 6-1-101 et seq.)

            158.   MSP hereby realleges and reincorporates the entirety of the preceding paragraphs

   as if fully restated herein.

            159.   MSP’s Wild America Mark has been used since 1982 to designate the Wild

   America documentary series as originating from MSP. MSP has, at all times, been the source of

   Wild America documentary programming.

            160.   The National Geographic Defendants’ Infringing Series have infringed the Wild

   America Mark by misleading consumers into believing the Infringing Series originates from, is

   affiliated with, connected with, associated with, sponsored by, or otherwise approved by MSP.

            161.   The National Geographic Defendants’ conduct was done knowingly and in bad

   faith.

            162.   The National Geographic Defendant’s conduct in producing, distributing, and

   selling the Infringing Series, falsely represented the source, sponsorship, approval, or

   certification of the Infringing Series as being created by, or endorsed by MSP.

            163.   The National Geographic Defendants have distributed, and made available to

   purchase or to stream, the Infringing Series both within the United States and internationally.

            164.   Upon information and belief, the National Geographic Defendants have realized

   profits within the United States from the infringing content distributed internationally by causing

   those profits to flow back to the National Geographic Defendants.

            165.   The National Geographic Defendants’ conduct constitutes a deceptive trade

   practice, pursuant to Colo. Rev. Stat. § 6-1-101 et seq.




                                                    25
Case 1:18-cv-03127-WJM-GPG Document 1 Filed 12/05/18 USDC Colorado Page 26 of 30




           166.    As a result of the National Geographic Defendants’ conduct, the National

   Geographic Defendants have caused and, unless restrained and enjoined by this Court, will

   continue to cause irreparable harm, damage, and injury to MSP.

           167.    Pursuant to Colo. Rev. Stat. § 6-1-113, MSP is entitled to recover an amount

   equal to three times its actual damages, and reasonable attorney’s fees and costs.

                                     SIXTH CAUSE OF ACTION
                                       Copyright Infringement
                                        (17 U.S.C. § 101 et seq.)

           168.    MSP hereby realleges and reincorporates the entirety of the preceding paragraphs

   as if fully restated herein.

           169.    MSP is, and at all times has been, the owner of a copyright over each episode of

   the Wild America half-hour documentary television series and the Wild America one-hour

   Specials.

           170.    Specifically, MSP owns a copyright registration for the Wild America episode

   Bighorn! with associated U.S. Copyright Registration No. PA0000073236 (the “Infringed

   Work”).

           171.    As the exclusive owner of the copyright for the Infringed Work, MSP has

   exclusive rights to reproduce its programming, to prepare derivative works based upon the

   Infringed Work, to distribute the Infringed Work, and to perform and display the work contained

   within the copyrighted episode.

           172.    The National Geographic Defendants deliberately and intentionally copied the

   visual imagery, the filming style, and the specific storylines of the Infringed Work in its

   Untamed Americas series.




                                                  26
Case 1:18-cv-03127-WJM-GPG Document 1 Filed 12/05/18 USDC Colorado Page 27 of 30




             173.   Specifically, the National Geographic Defendants have deliberately and

   intentionally copied the presentation order, emphasis, and purpose of the Infringed Work, by

   mimicking the structure of introducing an animal, tracking the animal, viewing the animal in

   conflict, and then providing information about that specific animal, in their Untamed Americas

   series.

             174.   The National Geographic Defendants have deliberately and intentionally copied

   specific elements of the Infringed Work, including famous shots such as the big-horn rams head-

   butting one another, slow motion animal conflict scenes, and wide angle nature transition shots.

             175.   The National Geographic Defendants have deliberately and intentionally copied

   elements from the Infringed Work in Episode 1 of the Untamed Americas series, Mountains.

             176.   Specifically, the National Geographic Defendants have deliberately and

   intentionally copied the following elements:

                    a.   the introduction to the episode, where two rams head-butt one another as the

                         introductory music crescendos;

                    b. Voice-over narration of the episode by an iconic individual. The narration in

                         both episodes begins immediately following the introductory credits. In

                         Bighorn!, Marty Stouffer narrates the episode. In Mountains, actor Josh Brolin

                         narrates the episode;

                    c. Segments focused on specific animals. Bighorn! includes a segment about a

                         mouse taking care of its young; Mountains includes a segment about beaver

                         taking care of its young. Both Bighorn! and Mountains include a segment on

                         bighorn sheep mating season;




                                                     27
Case 1:18-cv-03127-WJM-GPG Document 1 Filed 12/05/18 USDC Colorado Page 28 of 30




                  d. Both episodes use the iconic nature slow-motion action shot popularized by

                      Wild America, particularly during the segments on bighorn sheep. During

                      those segments, both episodes feature a slow motion shot of two bighorn

                      sheep ramming one another.

          177.    In addition to copying specific technical elements from individual Wild America

   episodes, the National Geographic Defendants have deliberately and intentionally copied the

   thematic elements and titles of many Wild America episodes.

          178.    While MSP’s investigation remains ongoing and MSP reserves the right to amend

   this pleading upon further discovery of infringing conduct, MSP has already identified multiple

   Wild America episodes where the National Geographic Defendants have copied critical thematic

   elements and titles.   For example, Wild America aired episodes titled Wolverine Country,

   Canyon Creatures and The Wolf and the Whitetail. The National Geographic Defendants

   subsequently aired America the Wild episodes of striking similarity titled Wolverine King,

   Grand Canyon Safari, and Monster Wolf.

          179.    As a result of the National Geographic Defendants’ actions, consumers have been

   wrongly diverted away from MSP’s Wild America in a variety of marketing outlets.

          180.    As a direct result of the National Geographic Defendant’s actions in infringing

   MSP’s copyright in the Infringed Work, MSP has sustained, and will continue to sustain,

   substantial injury, loss, and damages in an amount to be established at trial.

          181.    The National Geographic Defendants have distributed, and made available to

   purchase or to stream, the Infringing Series both within the United States and internationally.




                                                    28
Case 1:18-cv-03127-WJM-GPG Document 1 Filed 12/05/18 USDC Colorado Page 29 of 30




          182.   Upon information and belief, the National Geographic Defendants have realized

   profits within the United States from the content which it has distributed internationally, by

   causing those profits to flow back to the National Geographic Defendants.

          183.   MSP is entitled to a permanent injunction restraining the National Geographic

   Defendants from engaging in further acts of copyright infringement, pursuant to 17 U.S.C. § 502.

          184.   MSP is further entitled to recover from the National Geographic Defendants the

   actual damages suffered by MSP as a result of the infringement, the profits of the National

   Geographic Defendants that are attributable to their infringing activities, or statutory damages

   pursuant to 17 U.S.C. § 504.

                                       PRAYER FOR RELIEF

   WHEREFORE, Plaintiffs respectfully prays for the following relief:

          1.     The Court grant a permanent injunction enjoining and restraining the National

                 Geographic Defendants from infringing MSP’s Wild America Mark;

          2.     The Court grant a permanent injunction enjoining and restraining the National

                 Geographic Defendants from infringing the relevant Wild America copyrights;

          3.     The Court grant MSP compensatory damages in an amount not to exceed three

                 times MSP’s actual damages and the National Geographic Defendants’ profits, to

                 be proved at trial;

          4.     The Court grant MSP exemplary damages in an amount not to exceed an amount

                 equal to MSP’s actual damages, pursuant to Colo. Rev. Stat. § 13-21-102;

          5.     The Court grant damages to MSP in an amount equal to three times the amount of

                 actual damages sustained by MSP pursuant to Colo. Rev. Stat. § 6-1-113.




                                                 29
Case 1:18-cv-03127-WJM-GPG Document 1 Filed 12/05/18 USDC Colorado Page 30 of 30




         6.     The Court declare the Wild America Mark famous pursuant to 15 U.S.C. §

                1125(c);

         7.     The Court grant MSP statutory damages to the extent allowed by law pursuant to

                17 U.S.C. § 504(c);

         8.     The Court determine that Defendants’ infringement of the Wild America Mark

                was both willful and intentional;

         9.     The Court declare this case exceptional under 15 U.S.C. § 1117(a) and award

                MSP’s reasonable attorneys’ fees;

         10.    The Court grant Plaintiffs a trial by jury on all issues so triable; and

         11.    The Court enter such other and further relief as it deems just and proper

         This the 5th day of December 2018.


                                               /s/ Jeffrey S. Southerland
                                               Jeffrey S. Southerland
                                               NC State Bar No. 34221
                                               jsoutherland@tuggleduggins.com
                                               Member of the U.S. District Court for the
                                               District of Colorado Bar
                                               Alan B. Felts
                                               N.C. State Bar No. 42826
                                               afelts@tuggleduggins.com
                                               Member of the U.S. District Court for the
                                               District of Colorado Bar

                                               Attorneys for Plaintiffs

   OF COUNSEL:

   Tuggle Duggins P.A.
   100 N. Greene St., Suite 600
   Greensboro, NC 27401
   Telephone: (336) 378-1431
   Facsimile: (336) 274-6590


                                                    30
